Case 21-03000-sgj Doc 48-3 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 7




                            EXHIBIT DDDDD
                            Case 21-03000-sgj Doc 48-3 Filed 01/25/21                       Entered 01/25/21 18:52:30              Page 2 of 7




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Thursday, January 30, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund         Portfolio            CTPY       SideCode          Instrument          TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                                        1
                      Case 21-03000-sgj Doc 48-3 Filed 01/25/21         Entered 01/25/21 18:52:30              Page 3 of 7




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument          TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    2
                      Case 21-03000-sgj Doc 48-3 Filed 01/25/21              Entered 01/25/21 18:52:30                  Page 4 of 7




TradeType   Fund   Portfolio      CTPY    SideCode          Instrument          TradeDate    InstType   Commitment      Price    ExcValue      IssuerAnalyst   LastPrice LastPriceSource




                                                                                            Common
                                          Sell       AVYA                        01/29/20                  -25,000.00    13.36    334,042.50
                                                                                            Stock


                                                                                            Common
                                          Sell       AVYA                        01/29/20                  -47,071.00    13.58    639,054.72
                                                                                            Stock


                                                                                            Common
M                                         Sell       AVYA                        01/29/20                  -25,000.00    13.55    338,745.00
                                                                                            Stock


                                                                                            Common
M                                         Sell       AVYA                        01/29/20                  -50,000.00    13.35    667,695.00
                                                                                            Stock



                                                                         3
                      Case 21-03000-sgj Doc 48-3 Filed 01/25/21         Entered 01/25/21 18:52:30              Page 5 of 7




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument          TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    4
                      Case 21-03000-sgj Doc 48-3 Filed 01/25/21         Entered 01/25/21 18:52:30              Page 6 of 7




TradeType   Fund   Portfolio      CTPY    SideCode     Instrument          TradeDate   InstType   Commitment   Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                    5
                                                         Case 21-03000-sgj Doc 48-3 Filed 01/25/21                                                      Entered 01/25/21 18:52:30                                    Page 7 of 7




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  6
